U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, WI53202 December 28, 2012 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: TRUST FOR PROFESSIONAL MANAGERS (the “Trust”) Securities Act Registration No: 333-62298 Investment Company Act Registration No: 811-10401 TWM Global Equity Income Fund (S000031705) Dear Sir or Madam: Pursuant to Rule 485(a) under the Securities Act of 1933 (the “1933 Act”), the Trust hereby submits Post-Effective Amendment No. 351 to the Trust’s Registration Statement for the purpose of making revisions to the prospectus and statement of additional information of the TWM Global Equity Income Fund (the “Fund”) related to a new distribution arrangement between the Fund’s investment adviser, distributor and AllianceBernstein Investments, Inc.Pursuant to Rule 485(a)(1), the Trust anticipates that this filing will be effective sixty (60) days after filing or as soon as possible thereafter.At or before that time, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this registration statement.The purpose of that filing will be to update any missing information and/or file updated exhibits to the Registration Statement. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-5384. Very truly yours, /s/ Rachel A. Spearo Rachel A. Spearo, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
